DETAILED ACTION
Claim Objections
1.	Claim 1 is objected to because of the following informalities: Claim 1 recites “an internal flow path communicating the master cylinder port and the wheel cylinder port with each other are formed in the base body” (Lines 12-14).  The text “are formed” (Line 14) should be changed to –is formed--, because it refers to the singular internal flow path.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1, 2, 5-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A hydraulic pressure control unit of a braking system mounted on a bicycle and capable of executing an antilock braking control, the hydraulic pressure control unit comprising:”.  Dependent claim 13 recites “The braking system comprising the hydraulic pressure control unit according to claim 1”.  Dependent claim 14 recites “The bicycle comprising the braking system according to claim 13”.  It is unclear if claim 1 requires the combination of a braking system and a bicycle.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuwabara et al (JP 2014-213790).
As per claim 17, Kuwabara et al discloses a bicycle (Fig. 1; [0002]) comprising a braking system (Title) including a hydraulic pressure control unit (Abstract) of the braking system, the hydraulic pressure control unit being mounted on the bicycle (Fig. 1; [0002]) and being capable of executing an antilock braking control (Abstract), the hydraulic pressure control unit comprising:
an inlet valve (23) and an outlet valve (24) which are opened and closed when the antilock braking control is executed (Abstract); and
a base body (13) to which the inlet valve and the outlet valve are attached, 
wherein a mount part (13) of the hydraulic pressure control unit for mounting the hydraulic pressure control unit to the bicycle is joined to a front fork (3, Fig. 1) of the bicycle,
wherein the front fork includes a first bar (3) and a second bar (3) that extend on opposite sides of a front wheel (2) of the bicycle, and 
wherein the mount part is positioned on the first bar between upper and lower ends of the first bar (Fig. 2).
As per claim 18, Kuwabara et al discloses the bicycle according to claim 17, wherein, in use of the bicycle, the mount part is positioned on the first bar closer to the lower end than the upper end (Fig. 1, 2).
As per claim 19, Kuwabara et al discloses the bicycle according to claim 17, wherein a master cylinder port (25) to which a liquid pipe (9a) communicating with a master cylinder (8) is connected, a wheel cylinder port (26) to which a liquid pipe (9b) communicating with a wheel cylinder (5) is connected, and an internal flow path (31, 32, 33, 34) communicating the master cylinder port and the wheel cylinder port with each other are formed in the base body, 
wherein, in a state where the bicycle stands upright, the master cylinder port is formed in a first surface (25, Fig. 7) that is an upper surface of the base body, and the wheel cylinder port is formed in a second surface (26, Fig. 7) facing the first surface of the base body, 
wherein the inlet valve is driven by a first coil (23c), 
wherein the outlet valve is driven by a second coil (24c), and 
wherein the first coil and the second coil are erected on a third surface (137) of the base body.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-2, 5, 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayer et al (US 2007/0278853) in view of Kuwabara et al (JP 2014-213790).
As per claim 1, Bayer et al discloses a hydraulic pressure control unit (8; [0010]) of a braking system (Title) mounted on a bicycle (Title) and capable of executing an antilock braking control ([0035]), the hydraulic pressure control unit comprising: 
an inlet valve (21) and an outlet valve (22) which are opened and closed when the antilock braking control is executed ([0035]); and 
a base body (8, Fig. 1) to which the inlet valve and the outlet valve are attached, wherein a mount part (8, Fig. 1) of the hydraulic pressure control unit for mounting the hydraulic pressure control unit to the bicycle is joined to a front part (9) of the bicycle,
wherein a master cylinder port (Fig. 2) to which a liquid pipe (Fig. 2) communicating with a master cylinder (7) is connected, a wheel cylinder port (Fig. 2) to which a liquid pipe (Fig. 2) communicating with a wheel brake (5) is connected, and an internal flow path (Fig. 2) communicating the master cylinder port and the wheel cylinder port with each other are formed in the base body,
wherein, in a state where the bicycle stands upright, the master cylinder port is formed in a first surface (Fig. 2) that is an upper surface of the base body, and the wheel cylinder port is formed in a second surface (Fig. 2) facing the first surface of the base body,
wherein the inlet valve is electromagnetically driven (21; [0013]),
wherein the outlet valve is electromagnetically driven (22; [0013]),
wherein the first coil and the second coil are erected on a third surface (Fig. 2) of the base body, and
wherein the third surface is generally planar and extends from the first surface to the second surface (Fig. 2).  Bayer et al does not disclose a front fork, wheel cylinder or valve coils.
Kuwabara et al discloses a brake system comprising a front fork (3, Fig. 1), a wheel cylinder (5) and wherein the inlet valve is driven by a first coil (23c), wherein the outlet valve is driven by a second coil (24c).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the front wheel strut of Bayer et al by using a fork as taught by Kuwabara et al in order to provide adequate vehicle support.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hydraulic wheel brakes of Bayer et al by using wheel cylinders as taught by Kuwabara et al in order to provide adequate braking force.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electromagnetically operable valves of Bayer et al by using coils as taught by Kuwabara et al in order to provide effective valve operation.

    PNG
    media_image1.png
    653
    930
    media_image1.png
    Greyscale

As per claim 2, Bayer et al and Kuwabara et al disclose the hydraulic pressure control unit according to claim 1.  Bayer et al discloses wherein in a state where the bicycle standing upright is viewed from the front, the base body is located behind the front fork (Fig. 1).
As per claim 5, Bayer et al and Kuwabara et al disclose the hydraulic pressure control unit according to claim 1.  Bayer et al discloses wherein the first coil and the second coil are arranged side by side along a direction in which the first surface and the second surface are arranged (21, 22, Fig. 2).
As per claim 12, Bayer et al and Kuwabara et al disclose the hydraulic pressure control unit according to claim 1.  Bayer et al discloses wherein the hydraulic pressure control unit is pump-less ([0034]).
As per claim 13, Bayer et al and Kuwabara et al disclose the hydraulic pressure control unit according to claim 1.  Bayer et al further discloses the braking system (Title).
As per claim 14, Bayer et al and Kuwabara et al disclose the braking system according to claim 13.  Bayer et al further discloses the bicycle (Title).
As per claim 15, Bayer et al and Kuwabara et al disclose the bicycle according to claim 14.  Kuwabara et al further discloses wherein the front fork includes a first bar (3) and a second bar (3) that extend on opposite sides of a front wheel (2) of the bicycle, and wherein the mount part is positioned on the first bar between upper and lower ends of the first bar (Fig. 2).
As per claim 16, Bayer et al and Kuwabara et al disclose the bicycle according to claim 15.  Kuwabara et al further discloses wherein, in use of the bicycle, the mount part is positioned on the first bar closer to the lower end than the upper end (Fig. 1, 2).
As per claim 17, Bayer et al discloses a bicycle (Title) comprising a braking system (Title) including a hydraulic pressure control unit (8; [0010]) of the braking system, the hydraulic pressure control unit being mounted on the bicycle (Title) and being capable of executing an antilock braking control ([0035]), the hydraulic pressure control unit comprising:
an inlet valve (21) and an outlet valve (22) which are opened and closed when the antilock braking control is executed ([0035]); and
a base body (8, Fig. 1) to which the inlet valve and the outlet valve are attached, 
wherein a mount part (8, Fig. 1) of the hydraulic pressure control unit for mounting the hydraulic pressure control unit to the bicycle is joined to a front part (9) of the bicycle and a front wheel (Fig .1) of the bicycle.  Bayer et al does not disclose a front fork.
Kuwabara et al discloses a brake system comprising a front fork (3, Fig. 1) of the bicycle, wherein the front fork includes a first bar (3) and a second bar (3) that extend on opposite sides of a front wheel (2) of the bicycle, and wherein the mount part is positioned on the first bar between upper and lower ends of the first bar (Fig. 2).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the front wheel strut of Bayer et al by using a fork as taught by Kuwabara et al in order to provide adequate vehicle support.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the valve block of Bayer et al by using mounting the valve block on the vehicle fork as taught by Kuwabara et al in order to provide adequate valve block support.  
As per claim 18, Bayer et al and Kuwabara et al disclose the bicycle according to claim 17.  Kuwabara et al further discloses wherein, in use of the bicycle, the mount part is positioned on the first bar closer to the lower end than the upper end (Fig. 1, 2).
As per claim 19, Bayer et al and Kuwabara et al disclose the bicycle according to claim 17, wherein a master cylinder port (Fig. 2) to which a liquid pipe (Fig. 2) communicating with a master cylinder (7) is connected, a wheel cylinder port (Fig. 2) to which a liquid pipe (Fig. 2) communicating with a wheel brake (5) is connected, and an internal flow path (Fig. 2) communicating the master cylinder port and the wheel cylinder port with each other are formed in the base body, 
wherein, in a state where the bicycle stands upright, the master cylinder port is formed in a first surface (Fig. 2) that is an upper surface of the base body, and the wheel cylinder port is formed in a second surface (Fig. 2) facing the first surface of the base body, 
wherein the inlet valve is electromagnetically driven (21; [0013]), 
wherein the outlet valve is electromagnetically driven (22; [0013]), and 
wherein the first coil and the second coil are erected on a third surface (Fig. 2) of the base body.  Kuwabara et al discloses a wheel cylinder (5), wherein the inlet valve is driven by a first coil (23c), wherein the outlet valve is driven by a second coil (24c).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hydraulic wheel brakes of Bayer et al by using wheel cylinders as taught by Kuwabara et al in order to provide adequate braking force.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electromagnetically operable valves of Bayer et al by using coils as taught by Kuwabara et al in order to provide effective valve operation.
9.	Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayer et al (US 2007/0278853) in view of Kuwabara et al (JP 2014-213790) and further in view Tsuruta (JP 2009-241701).
As per claim 6, Bayer et al and Kuwabara et al discloses the hydraulic pressure control unit according to claim 1, but do not disclose further comprising a circuit board electrically connected to at least one of the first coil and the second coil, wherein the circuit board is held in a state where a mounting surface of the circuit board extends along the direction in which the first surface and the second surface are arranged.
Tsuruta discloses a brake fluid pressure control device further comprising a circuit board (3) electrically connected to at least one of the first coil and the second coil, wherein the circuit board is held in a state where a mounting surface of the circuit board extends along the direction in which the first surface and the second surface are arranged (3, Fig. 2).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Kuwabara et al by providing a circuit board with a connector as taught by Tsuruta in order to ensure functionality.
	As per claim 7, Bayer et al, Kuwabara et al and Tsuruta disclose the hydraulic pressure control unit according to claim 6.  Kuwabara et al further discloses wherein the circuit board is held between the base body and a front wheel (2) of the bicycle.
As per claim 8, Bayer et al, Kuwabara et al and Tsuruta disclose the hydraulic pressure control unit according to claim 6.  Tsuruta further discloses further comprising a connector (5) electrically connected to the circuit board, wherein the connector is erected in a direction different from the direction in which the first surface and the second surface are arranged (5).
As per claim 9, Bayer et al, Kuwabara et al and Tsuruta disclose the hydraulic pressure control unit according to claim 8.  Tsuruta further discloses wherein the first coil, the second coil, and the connector are held in a state where leading ends of connecting terminals to the circuit board protrude from the same side with respect to the mounting surface of the circuit board (5, 23, Fig. 2).
10.	Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weh et al (US 2015/0329094) in view of Kuwabara et al (JP 2014-213790).
As per claim 17, Weh et al discloses a bicycle (10) comprising a braking system (12) including a hydraulic pressure control unit (20) of the braking system, the hydraulic pressure control unit being mounted on the bicycle (10) and being capable of executing an antilock braking control (Title), the hydraulic pressure control unit comprising:
an inlet valve (36; [0054]) and an outlet valve (38; [0054]) which are opened and closed when the antilock braking control is executed ([0054]); and
a base body (34) to which the inlet valve and the outlet valve are attached, 
wherein a mount part (108) of the hydraulic pressure control unit for mounting the hydraulic pressure control unit to the bicycle is joined to a front part (Fig. 1) of the bicycle, a front wheel (14) of the bicycle.  Wet et al does not disclose a front fork.
Kuwabara et al discloses a brake system comprising a front fork (3, Fig. 1), wherein the front fork includes a first bar (3) and a second bar (3) that extend on opposite sides of a front wheel (2) of the bicycle, and wherein the mount part is positioned on the first bar between upper and lower ends of the first bar (Fig. 2).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the front wheel strut of Bayer et al by using a fork as taught by Kuwabara et al in order to provide adequate vehicle support.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the valve block of Bayer et al by using mounting the valve block on the vehicle fork as taught by Kuwabara et al in order to provide adequate valve block support.  
As per claim 18, Weh et al and Kuwabara et al disclose the bicycle according to claim 17.  Kuwabara et al further discloses wherein, in use of the bicycle, the mount part is positioned on the first bar closer to the lower end than the upper end (Fig. 1, 2).
Allowable Subject Matter
11.	Claims 10-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
12.	Applicant's arguments filed 4/14/2022 have been fully considered but they are not persuasive.
Regarding the 112 rejection, the applicant argues that:
“During the interview the Applicant understands the Examiner said that claims 13 and 14 now raise new issues because they do not further limit claim 1. The Applicant disagrees, since claims 13 and 14 positively recite a braking system and a bicycle, respectively. While these elements are recited in claim 1, they are not positively recited. Claims 13 and 14 further limit claim 1 for this reason” (Page 7).

It is unclear if claim 1 requires the combination of a braking system and a bicycle.

Regarding the prior art rejection, the applicant argues that:
“In response to the Examiner's position in view of Kuwabara, the Applicant's representative argued that, in Kuwahara, the portion of the first surface that the third surface extends between (near where the "base body" arrow is pointing) is not "an upper surface of the base body" ... "in a state where the bicycle stands upright" as required by claim 1. As a result, the portion of the alleged first surface that the third surface extends between cannot be a first surface as defined in claim 1. No agreement was reached in the interview” (Pages 8-9).

The first surface identified in Figure 2 of Kuwabara et al is an “upper surface of the base body” in orientation and placement.  The first surface is not the uppermost surface of the pressure control unit, but the claims do not require this and the disclosure would not support this if they did.
The Examiner notes that the claims do not require the first surface to be planar.
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sagayama (US 2017/0210364), Valve block.
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/           Examiner, Art Unit 3657                                                                                                                                                                                             

/Robert A. Siconolfi/           Supervisory Patent Examiner, Art Unit 3657